ACCEPTED
                                                                                          03-17-00801-CV
                                                                                                21313447
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                       12/15/2017 9:45 AM
                                                                                        JEFFREY D. KYLE
                                 No. 03-17-00801-CV                                                CLERK
                                In the Court of Appeals
                        Third Supreme Judicial District of Texas
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                                  Thomas R. Pilgrim                     AUSTIN, TEXAS
                                          v.                       12/15/2017 9:45:33 AM
                            Texas Civil Commitment Office              JEFFREY D. KYLE
                                                                            Clerk

                  APPELLANT'S UNOPPOSED MOTION FOR LEAVE
                       TO PROCEED IN FORMA PAUPERIS

COMES NOW, Thomas Pilgrim, Appellant herein and files this his unopposed motion to
proceed in forma pauperis. In support of this motion, Appellant represents as follows:

   1. Appellant is subject to a Final Judgment ordering him into civil commitment
      pursuant to Texas Health and Safety Code chapter 841. Appellant has been held
      subject to that Final Judgment since his release from prison in 2014.
   2. At the outset of the proceedings that led to the entry of the Final Judgment
      ordering Appellant into civil commitment, the 435th District Court found
      Appellant to be indigent and appointed State Counsel for Offenders to defend him
      pursuant to Health and Safety Code section 841.005.
   3. No court has overturned the determination by the 435 th District Court that
      Appellant was indigent. The determination by the 435 th District Court that
      Appellant is indigent remains in effect. Roberts v. State, 327 S.W.3d 880, 883 (Tex.
      App.—Beaumont 2010, no pet.). After a trial court determines that the defendant is
      indigent, there must be some evidence presented to the trial court of a change in
      the defendant's ability to pay. Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim.
      App. 2010).
   4. The Defendant does not oppose Appellant's Motion for Leave to Proceed in forma
      pauperis.
   5. Prior to the beginning of his civil commitment, Appellant was incarcerated in the
      Texas Department of Criminal Justice beginning 1990.
   6. Appellant has no source of income. See Attached Statement of Inability to Pay
      Costs, Exhibit #1.
   7. Appellant filed a Petition Seeking Less Restrictive Housing and Supervision in
      Travis County.
   8. In the trial court Appellant could not afford counsel. Appellant was represented in
      the trial court by counsel paid for by his parents.
   9. The trial court granted the Texas Civil Commitment Office's Plea to the
     Jurisdiction. See attached order – Exhibit #2.
  10.Appellant wishes to pursue an appeal of the trial court ruling granting the Texas
     Civil Commitment Office's Plea to the Jurisdiction.
  11.Appellant's parents are not paying an attorney to prosecute his appeal of the trial
     court's order sustaining the Texas Civil Commitment Office's Plea to the
     Jurisdiction. See Exhibit # 4.
  12.Appellant cannot afford to pay costs, including either the Clerk's Record or the
     Reporter's Record. See Attached Exhibit #1 Unsworn Declaration of Indigence.

  13. Appellant's trial counsel will provide legal services in connection with the appeal
     free of charge. See attached Unsworn Declaration of Counsel – Exhibit #3.

WHEREFORE, since Appellant has been declared to be indigent, that declaration has
not been challenged and Defendant does not oppose Appellant's motion to proceed in
forma pauperis, Appellant respectfully requests that this Court grant this motion
permitting Appellant to proceed in forma pauperis AND to excuse Appellant from the
obligation to pay costs.

                                     Respectfully Submitted,
                                     /s/ William A. Marshall
                                     William A. Marshall
                                     16011 Maplehurst Drive
                                     Spring, Texas 77379
                                     TBN 13048340
                                     Tele: 713-301-2854
                                     billmarshallpm@gmail.com

                           CERTIFICATE OF CONFERENCE
I contacted counsel for the Texas Civil Commitment Office (TCCO) by email to
determine whether TCCO is opposed to this motion. The Texas Civil Commitment
Office is not opposed to this motion.

                                            /s/ William A. Marshall
                              CERTIFICATE OF SERVICE
       I hereby certify that on this 15th day of December, 2017, a true copy of the
foregoing Appellant's Unopposed Motion for Leave to Proceed In Forma Pauperis was
filed and served, through the eFile Texas system, on opposing counsel as follows:

Texas Civil Commitment Office
c/o Richard Huntpalmer
Assistant Attorney General
Law Enforcement Defense Division
Office of the Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711
email: richard.huntpalmer@oag.texas.gov


                                          /s/ William A. Marshall
                                 No. 03-17-00801-CV
                                In the Court of Appeals
                        Third Supreme Judicial District of Texas

                                  Thomas R. Pilgrim
                                          v.
                            Texas Civil Commitment Office

                                ORDER ON
                       APPELLANT'S MOTION FOR LEAVE
                       TO PROCEED IN FORMA PAUPERIS

ON THIS DATE came on for hearing Appellant's Motion for Leave to Proceed In
Forma Pauperis and to be excused from payment of costs.

The Court having considered Appellant's Motion and the attachments is of the opinion
that the motion has merit and should be granted. IT IS THEREFORE

Ordered that Appellant Thomas Pilgrim is granted leave to proceed in forma pauperis.

IT IS FURTHERED

Ordered that Appellant is excused from the payment of costs associated with this appeal.

Signed this ___ day of ________ 201_.

_________________________________
Judge Presiding
           No. 03-17-00801-CV
          In the Court of Appeals
  Third Supreme Judicial District of Texas

            Thomas R. Pilgrim
                    v.
      Texas Civil Commitment Office

  APPELLANT'S MOTION FOR LEAVE
  TO PROCEED IN FORMA PAUPERIS

            EXHIBIT #1
STATEMENT OF INABILITY TO PAY COSTS
               No. 03-17-00801-CV
              In the Court of Appeals
      Third Supreme Judicial District of Texas

                Thomas R. Pilgrim
                        v.
          Texas Civil Commitment Office

     APPELLANT'S MOTION FOR LEAVE
     TO PROCEED IN FORMA PAUPERIS

               EXHIBIT #2
ORDER SUSTAINING PLEA TO THE JURISDICTION
          No. 03-17-00801-CV
         In the Court of Appeals
 Third Supreme Judicial District of Texas

           Thomas R. Pilgrim
                   v.
     Texas Civil Commitment Office

 APPELLANT'S MOTION FOR LEAVE
 TO PROCEED IN FORMA PAUPERIS

          EXHIBIT #3
UNSWORN DECLARATION OF COUNSEL
                                   No. 03-17-00801-CV
                                  In the Court of Appeals
                          Third Supreme Judicial District of Texas

                                    Thomas R. Pilgrim
                                            v.
                              Texas Civil Commitment Office

                          APPELLANT'S MOTION FOR LEAVE
                           TO PROCEED IN FORMA PAUPERIS



                              UNSWORN DECLARATION

My name is William A. Marshall. My Texas Bar Number is 13048340, and my address
is 16011 Maplehurst Drive, Spring, Texas, and USA.

I am the attorney for Thomas Pilgrim in the captioned matter. While I was paid for my
services in the trial court by Mr. Pilgrim's parents, I will be providing legal services to
Mr. Pilgrim in the appeal of the trial court's ruling on the Texas Civil Commitment
Office's Plea to the Jurisdiction free of charge. I do expect Mr. Pilgrim to contribute to
payment of expenses

I declare under penalty of perjury that the foregoing is true and correct.

Executed in Bartholmew County, State of Indiana, on the 1st day of December 2017.

/s/ William A. Marshall
Declarant
          No. 03-17-00801-CV
         In the Court of Appeals
 Third Supreme Judicial District of Texas

           Thomas R. Pilgrim
                   v.
     Texas Civil Commitment Office

 APPELLANT'S MOTION FOR LEAVE
 TO PROCEED IN FORMA PAUPERIS

           EXHIBIT #4
LETTER FROM APPELLANT'S PARENTS